—Defendant Gerard Zwirn shall pay $5,000 and defendants Joseph Fischer and Ernest H. Hammer shall pay $1,000 each as sanctions and the Clerk of Supreme Court, New York County, is directed to enter judgment in such amount in favor of the Lawyers’ Fund for Client Protection.
On December 21, 1999 (267 AD2d 147), we affirmed the July 7, 1999 denial of defendants’ motion for renewal of their previously denied motion for summary judgment.
The appeal from the July 7, 1999 order was simply another round of frivolity that defendants have used to stymie this action. This Court previously granted plaintiff Day’s cross-motion for sanctions and ordered defendants to pay $1,000 to the indi*271vidual plaintiff to compensate him for the costs in opposing frivolous motions (Good Old Days Tavern v Zwirn, 261 AD2d 288). Undeterred by this sanction, defendants continue to advance meritless arguments and to engage in a course of conduct that is calculated to harass and annoy the plaintiffs. 22 NYCRR 130-1.1 (d) permits this Court’s sua sponte imposition of sanctions, costs and attorneys’ fees against defendants for their continued frivolous conduct.
Accordingly, we impose a sanction in the amount of $5,000 against defendant Gerard Zwirn, and a sanction in the amount of $1,000 each against defendants Joseph Fischer and Ernest Hammer, for their continued frivolous conduct in this action. Concur — Nardelli, J. P., Williams, Wallach and Lerner, JJ.